[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-1858

                       PAULINE NICHOLSON,

                     Plaintiff, Appellant,

                               v.

         JOHN J. CALLAHAN, ACTING COMMISSIONER OF THE
                SOCIAL SECURITY ADMINISTRATION,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. David L. Martin, U.S. Magistrate Judge]


                             Before

                      Selya, Circuit Judge,
                  Cyr, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



     David B. Green and Green & Greenberg on brief for appellant.
     Margaret E. Curran, United States Attorney, Robin E. Feder,
Assistant United States Attorney, and Nancy B. Salafia,
Assistant Regional Counsel, on brief for appellee.




                         March 6, 2000
           Per Curiam. Appellant appeals from the district

 court's   decision   affirming   the   final   decision   of   the

 Commissioner of Social Security denying disability insurance

 benefits under the Social Security Act.         After carefully

 reviewing the administrative record and the arguments of the

 parties, we conclude that substantial evidence supported the

 denial of benefits, essentially for the reasons given by the

 district court in its Memorandum and Order dated May 20,

 1999 and by the Commissioner in his appellate brief.           We

 make only the following additional comments relative to

 claims of error not directly addressed by the district court

 or the Commissioner.1

           1.   Appellant suggests that the administrative law

 judge (ALJ) had an obligation to consult a medical advisor

 to determine her onset date of disability, but we disagree.

 Since the ALJ concluded that claimant was not disabled at

 any time during the insured period, there was no ambiguity

 as to the date of onset which needed to be resolved.       We are



    1 There is no need to address the question whether the new
evidence given to the Appeals Council in support of the petition
for review comprises part of the administrative record. Whether
or not that evidence is considered, substantial evidence of
record supported the denial of benefits.

                              -2-
also unpersuaded by appellant's suggestion that the ALJ

erred in not recontacting her treating physician, Dr. Ralph

DiGiacomo, to clarify his opinion that claimant was totally

disabled.      On    this   case    record,     which   contains   scant

objective evidence of disability, we think that the district

court   reasonably      suggested    that      the   doctor   based   his

otherwise    unexplained     opinion     on    appellant's    subjective

complaints of pain.         For reasons adequately stated by the

district court and Commissioner, the ALJ properly determined

that her    allegations of pain were not fully creditable.

            2. Appellant is right that the functional capacity

reports by non-examining consulting physicians, which the

ALJ partly relied on in finding her not disabled, were made

before Dr. DiGiacomo saw her for hand and low back/leg pain

in December 1994 and March 1995.              Nonetheless, we conclude

that those reports, both of which were supported by citation

to   medical   findings      of    record,     retained   considerable

reliability.        This is especially true of the November 2,

1994 report by Dr. Stankiewicz, which was completed just two

months before the alleged onset date of disability.                   Dr.

Stankiewicz reviewed reports by Dr. John Przygoda, which, as

appellant herself states, "generally recorded abnormalities

consistent with those found by Dr. DiGiacomo" (appellant's


                                   -3-
brief, at page 13).                 In particular, Dr. Przygoda noted

claimant's       arthritis,         low    back    strain,       leg       cramps       and

difficulty in bending, although he attributed her bending

difficulty to a different cause than did Dr. DiGiacomo.

Appellant has not shown -- or made any attempt to show --

that the limitation in lumbar motion which Dr. DiGiacomo

observed in March 1995, just before expiration of insured

status, constituted a significant impairment necessitating

a    new    functional       capacity      assessment.          In    addition,        Dr.

DiGiacomo's findings relative to claimant's hand condition

were       compatible    with       March       1994     findings         by    treating

physician,       Dr.     Vaughn      Gooding,          which     both      consulting

physicians considered and noted in their reports.                               Although

Dr. DiGiacomo found some minor Bouchard's nodes developing

in    December       1994,    his    subsequent          progress         notes    never

mentioned      them     again      (or    any     hand    pain       or    other       hand

problem, for that matter).                 Hence, the ALJ would have been

justified       in     giving       some        weight     to    the       consulting

physicians' reports, as he did.                   See Manso-Pizarro v. SHHS,

76 F.3d 15, 17 (1st Cir. 1996) (per curiam) (stating that a

functional      capacity        report      is    not     necessary            where   the

medical       evidence       suggests       a    "relatively         mild       physical

impairment      posing,       to    the    laymen's       eye,       no   significant


                                          -4-
exertional restriction"); Gordils v. SHHS, 921 F.2d 327, 330

(1st Cir. 1990) (per curiam) (concluding that, together with

the objective medical evidence, a functional capacity report

made before a later physical examination which failed to

find   objective   evidence    of   disability   constituted

substantial evidence in support of the denial of benefits).

         The decision of the district court is affirmed.




                              -5-